Name: 85/400/EEC: Commission Decision of 18 July 1985 on the issue of import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland and Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-08-27

 Avis juridique important|31985D040085/400/EEC: Commission Decision of 18 July 1985 on the issue of import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland and Zimbabwe Official Journal L 228 , 27/08/1985 P. 0018 - 0018*****COMMISSION DECISION of 18 July 1985 on the issue of import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland and Zimbabwe (85/400/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1), and in particular Article 22 thereof, Having regard to Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (2), as amended by Regulation (EEC) No 552/85 (3), and in particular Article 15 (6) (b) (i) thereof, Whereas Regulation (EEC) No 486/85 provides for the possibility of issuing import licences for beef and veal products; whereas, however, imports must take place within the limits of the quantities specified for each of these exporting non-member countries; Whereas the applications for import licences submitted between 1 and 10 July 1985, expressed in terms of boned meat, in accordance with Article 15 (1) (b) of Regulation (EEC) No 2377/80, do not exceed, in respect of products originating from Botswana, Kenya, Madagascar, Swaziland and Zimbabwe, the quantities available from these States; whereas it is therefore possible to issue import licences in respect of the quantities requested; Whereas the remaining quantities, in respect of which licences may be applied for from 1 August 1985, should be fixed within the scope of the total quantity of 30 000 tonnes to which should be added, where appropriate automatically, the additional quantity of 8 100 tonnes referred to in Article 5 (2) and (3) of Regulation (EEC) No 486/85; Whereas it seems expedient to recall that this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (4), as last amended by Directive 83/91/EEC (5), HAS ADOPTED THIS DECISION: Article 1 The following Member States shall issue on 22 July 1985 import licences concerning beef and veal products, expressed in terms of boned meat, originating from certain African, Caribbean and Pacific States, in respect of the quantities and the countries of origin stated: 1. Federal Republic of Germany: 852,0 tonnes originating in Botswana, 158,0 tonnes originating in Swaziland. 2. United Kingdom: 700,0 tonnes originating in Botswana. 3. France: 91,4 tonnes originating in Madagascar. 4. Netherlands: 166,0 tonnes originating in Botswana. Article 2 Applications for licences may be submitted, in accordance with Article 15 (6) (b) (ii) of Regulation (EEC) No 2377/80 during the first 10 days of August 1985, in respect of the following quantities of boned beef and veal: Botswana: 10 333,8 tonnes Kenya: 142,0 tonnes Madagascar: 6 407,2 tonnes Swaziland: 2 299,0 tonnes Zimbabwe: 6 750,0 tonnes. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 61, 1. 3. 1985, p. 4. (2) OJ No L 241, 13. 9. 1980, p. 5. (3) OJ No L 63, 2. 3. 1985, p. 13. (4) OJ No L 302, 31. 12. 1972, p. 28. (5) OJ No L 59, 5. 3. 1983, p. 34.